DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
2.	Applicant filed the Request for Continued Examination on 03/30/2022. Claims 1-20 are pending. Claims 1, 3, and 20 are amended. Claims 1-20 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Rejections under 35 U.S.C. § 101
3.	Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 1, 3, and 20 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
Step 2A, Prong One:
4.	Applicant argues that the claimed invention does not recite an abstract idea such as mathematical concepts – mathematical relationships, adds that the mathematical concepts includes “a relationship between variables or numbers, which may be expressed in words or using mathematical symbols” referencing to MPEP §2106.04 (a)(2).
However, MPEP 2106.04 (a)(2) recites: 
“It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula". In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). 
Examples of mathematical relationships recited in a claim include:
iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.”
Step 2A, Prong Two:
5.	Applicant argues the claims are patent eligible because “the claims as a whole integrate the recited judicial exception into a practical application of that exception.” Applicant states that the pending claims are similar to claim 2 of Example 45 (appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples).
However, cited by the Applicant limitations such as “receive processing time and values associated with a new event; determine a risk score of the new event based on a time-phase variance and a currency-amount variance from the periodic sequence of events, wherein the risk score is proportional to a difference between the new event time phase and the time phase characteristic of the periodic sequence of events; and determine that the risk score is above a risk threshold and send a multi-factor authentication request to a user terminal” are not additional elements that integrate the abstract idea into a practical application.  
Therefore, these claims are directed to an abstract idea.
Step 2B:
6.	Applicant argues that the claims are patent eligible because claims recite significantly more because the claims use a “non-conventional and non-generic arrangement of components.” Moreover, the claimed selection of the event clusters improves over conventional techniques, whether manual or automated.
However, independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more that applying the exception using a genetic computing components. Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept.
7.	The dependent claims do not overcome the deficiencies of the independent claims. They further narrow the abstract idea, therefore, they are similarly rejected.
8.	The claims are not patent eligible.
Rejections under 35 U.S.C. § 103
9.	Applicant argues that prior art references Chari and Kreifeldt fail to or suggest claim 1 limitations “group the events in each of the plurality of time phases into one or more clusters based on the values of the events;” and “after grouping the events into the one or more clusters, determine a periodic sequence of events based on the one or more clusters and based on a determination of whether or not it is known that a certain number N of periodic sequences is typical”.
	However, these limitations taught by Chari in paragraphs 143-144 (“group the events…”), and 95-96 and 100 (“after grouping the events…”)
	

Claim Interpretation
Intended Use
10. 	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
11.	Claim 1 recites “a hardware processor configured to execute the instructions to: collect…; divide…; assign…; group…; after grouping… determine …; in response… selecting…; in response… selecting…; record…; receive…; determine…; and determine…” The language “collect processing times and values associated with a plurality of events” and the like are merely the intended use of the execution of the instructions and giving the claim its broadest reasonable interpretation do not represent functionality of the hardware processor. Therefore, these limitations are not given patentable weight. 
Optional Language
12.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).
13.	Claim 10 recites “in response to a determination that the smallest distance is below a threshold distance…; and in response to a determination that the smallest distance is above or equal to the threshold distance...”
14.	Method claim limitations cannot direct to opposite directions.
The underlined limitations represent optional language and are not given patentable weight.

Claim Rejections - 35 USC §101
15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
17.	In the instant case, claims 1, 3, and 20 are directed to a “systems and methods for detecting periodic patterns in large datasets”. 
18.	Claims are directed to the abstract idea of “detecting periodic patterns in large datasets” which is grouped under “Mathematical concepts – mathematical relationships” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim recites “collecting… processing times and values associated with a plurality of events; dividing … a period into a plurality of time phases, the plurality of time phases constituting an entirety of the period; assign each of the plurality of events to at least one of the plurality of time phases; grouping… the events in each of the plurality of time phases into one or more clusters based on the values of the events; after grouping the events into the one or more clusters, determining a periodic sequence of events based on the one or more clusters and based on a determination of whether or not it is known that a certain number N of periodic sequences is typical, wherein a typical periodic sequence comprises repeating values, and the determining a periodic sequence comprises either one of: determining that it is known that a certain number N of periodic sequences is typical, and selecting a cluster having the most events among the one or more clusters and determining the selected cluster as the periodic sequence of events; or-2-Application No.: 16/164,760Attorney Docket No.: 11360.0631-00000 determining that it is not known that the certain number N of periodic sequences is typical, and selecting a cluster from among the one or more clusters based on searching for the number of periodic sequences of payments based on patterns and determining the selected cluster as the periodic sequence of events; recording the periodic sequence of events in a database of periodic sequences; receiving processing time and values associated with a new event; determining a risk score of the new event based on a time-phase variance and a currency-amount variance from the periodic sequence of events, wherein the risk score is proportional to a difference between the new event time phase and the time phase characteristic of the periodic sequence of events; and determining that the risk score is above a risk threshold and send a multi-factor authentication request”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
19.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims 1 and 20 such as “a memory”, “a hardware processor”, and “a non-transitory computer-readable storage medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of detecting periodic patterns in large datasets.  
20.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of detecting periodic patterns in large datasets using computer technology (e.g. the hardware processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
21.	Hence, claims are not patent eligible.
22.	Dependent claims 2 and 16 describe determining and clustering new events that belong to one of the N cluster and forming M clusters and determining periodic sequences of events. Dependent claims 4 and 5 describe the plurality of time phases corresponding to days that form a weekly and monthly periods. Dependent claims 6-8 describe assigning the matching processing times and payment to neighboring time phases, and characterizing the neighboring time phase. Dependent claims 9 and 10 describe the first event that comprises first payment and currency that corresponds to the first time phase that grouped to the clusters depending on a threshold distance and value. Dependent claims 11-13 describe setting the threshold distance, generating and setting size of new clusters. Dependent claims 14-15 describe using the clustering method to group the events and determining clusters having most events. Claims 17-19 describe transmitting a reminder for an event, determining a level of deviation of a new event, and whether the level of deviation exceeds the46 threshold level. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
23.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
24.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
25.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

26.	Claims 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear scope
27.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
28.	Claim 3 recites “after grouping the events … determining …: determining … and selecting …; or determining … and selecting …; recording …; receiving …; determining …; and determining …” 
	Claim 6 recites “assigning …”
	Claim 7 recites “assigning …”
	Claim 9 recites “the method… adding …”
	Claim 10 recites “grouping …: determining…; determining…; in response… assigning …and updating…; and in response…generating…”
	Claim 11 recites “setting…”
	Claim 12 recites “determining…”
Claim 13 recites “setting…”
	Claim 14 recites “group…”
	Claim 15 recites “determining… and determining…”
	Claim 16 recites “selecting…; determining…; forming…; determining…; and determining…”
	Claim 17 recites “transmitting…”
	Claim 18 recites “determining…”
	Claim 19 recites “determining…”
29.	The claims do not identify what performs mentioned above underlined steps, therefore the claims are not in line with the Specification. It is unclear what performs method steps (See MPEP 2173.02 (I-III). 
30.	Claims 4-5 and 8 are rejected under the same rationale as claim 3 because claims 4-5 and 8 inherit the deficiencies of claim 3 due to their dependency.
Claim Rejections - 35 USC § 103
31.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

32.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
33.	Claims 1, 3, 6-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US20160196345A1 to Kreifeldt.
34.	As per claims 1 and 20:  
Chari et al. discloses the following limitations:
a memory storing instructions [0039]
a hardware processor configured to execute the instructions to [0039] 
collect processing times and values associated with a plurality of events [0059], [0061], [0076]
divide a period into a plurality of time phases, the plurality of time phases constituting an entirety of the period [0091]-[0093] 
assign each of the plurality of events to at least one of the plurality of time phases [0065], [0068]  
group the events in each of the plurality of time phases into one or more clusters based on the values of the events [0143]-[0144]
after grouping the events into the one or more clusters, determine a periodic sequence of events based on the one or more clusters and based on a determination of whether or not it is known that a certain number N of periodic sequences is typical, wherein a typical periodic sequence comprises repeating values, and the determining a periodic sequence comprises [0095]-[0097], [0100]Attorney Docket No.: 11360.0631-00000
record the periodic sequence of events in a database of periodic sequences [0035]
receive processing time and values associated with a new event [0074]
determine a risk score of the new event based on a time-phase variance and a currency-amount variance from the periodic sequence of events, wherein the risk score is proportional to a difference between the new event time phase and the time phase characteristic of the periodic sequence of events [0045] 
determine that the risk score is above a risk threshold and send a multi-factor authentication request to a user terminal [0078]
Chari et al. does not explicitly teach the following limitations:
in response to a determination that it is known that a certain number N of periodic sequences is typical, selecting a cluster having the most events among the one or more clusters and determining the selected cluster as the periodic sequence of events; 
in response to a determination that it is not known that the certain number N of periodic sequences is typical, selecting a cluster from among the one or more clusters based on searching for the number of periodic sequences of payments based on patterns and determining the selected cluster as the periodic sequence of events. 
However, Kreifeldt, as shown, teaches the following limitations:
in response to a determination that it is known that a certain number N of periodic sequences is typical, selecting a cluster having the most events among the one or more clusters and determining the selected cluster as the periodic sequence of events-2-Application No.: 16/164,760 [0033], [0035]-[0036]
in response to a determination that it is not known that the certain number N of periodic sequences is typical, selecting a cluster from among the one or more clusters based on searching for the number of periodic sequences of payments based on patterns and determining the selected cluster as the periodic sequence of events [0033], [0057] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for performing an operation that includes determining an initial musical preferences model describing acoustical characteristics of musical content by identifying user preferences taught by Kreifeldt in a method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with new features such generating the playlist to include musical selections that directly match all of the individual preference models for the user as well as related content discovery content that does not directly match the user's selected cluster model as taught by Kreifeldt over that Chari et al.
As per claim 20 Chari et al. additionally discloses the following limitation:
A non-transitory computer-readable storage medium [0021]
35. 	As per claim 3:
 	Chari et al. discloses the following limitations:
collecting, by one or more hardware processors, processing times and values associated with a plurality of events [0059], [0061], [0076]
dividing, by one or more hardware processors, a period into a plurality of time phases, the plurality of time phases constituting an entirety of the period [0091]-[0093] 
assigning, by one or more hardware processors, each of the plurality of events to at least one of the plurality of time phases [0065], [0068]  
grouping, by one or more hardware processors, the events in each of the plurality of time phases into one or more clusters based on the values of the events [0143]-[0144]
after grouping the events into the one or more clusters, determining a periodic sequence of events based on the one or more clusters and based on a determination of whether or not it is known that a certain number N of periodic sequences is typical, wherein a typical periodic sequence comprises repeating values, and the determining a periodic sequence comprises either one of: [0095]-[0097], [0100]Attorney Docket No.: 11360.0631-00000
recording the periodic sequence of events in a database of periodic sequences [0035]
receiving processing time and values associated with a new event [0074]
determining a risk score of the new event based on a time-phase variance and a currency-amount variance from the periodic sequence of events, wherein the risk score is proportional to a difference between the new event time phase and the time phase characteristic of the periodic sequence of events [0045] 
determining that the risk score is above a risk threshold and send a multi-factor authentication request to a user terminal [0078]
Chari et al. does not explicitly teach the following limitations:
determining that it is known that a certain number N of periodic sequences is typical, and selecting a cluster having the most events among the one or more clusters and determining the selected cluster as the periodic sequence of events; or
determining that it is not known that the certain number N of periodic sequences is typical, and selecting a cluster from among the one or more clusters based on searching for the number of periodic sequences of payments based on patterns and determining the selected cluster as the periodic sequence of events. 
However, Kreifeldt, as shown, teaches the following limitations:
determining that it is known that a certain number N of periodic sequences is typical, and selecting a cluster having the most events among the one or more clusters and determining the selected cluster as the periodic sequence of events-2-Application No.: 16/164,760 [0033], [0035]-[0036]
determining that it is not known that the certain number N of periodic sequences is typical, and selecting a cluster from among the one or more clusters based on searching for the number of periodic sequences of payments based on patterns and determining the selected cluster as the periodic sequence of events [0033], [0057] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for performing an operation that includes determining an initial musical preferences model describing acoustical characteristics of musical content by identifying user preferences taught by Kreifeldt in a method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with new features such generating the playlist to include musical selections that directly match all of the individual preference models for the user as well as related content discovery content that does not directly match the user's selected cluster model as taught by Kreifeldt over that Chari et al.
36.	As per claim 6: 
Chari et al. discloses the following limitations: 
assigning a first event to a first time phase matching a processing time of the first event [0061] 
37.	As per claim 7: 
Chari et al. discloses the following limitations: 
assigning a first payment to a neighboring time phase of the first time phase [0061] 
38.	As per claim 8: 
Chari et al. discloses the following limitations: 
wherein the neighboring time phase is at least one of a time phase adjacent to the first time phase or a time phase separate from the first time phase by a predetermined number of time phases [0096] 
39.	As per claim 9: 
Chari et al. discloses the following limitations: 
the first event is a first payment having a value comprising a first currency amount [0061] 
the method further comprises in addition to the first payment, adding a predetermined number of payments with the first currency amount to the first time phase [0096] 
40.	Claims 2, 10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US20160196345A1 to Kreifeldt and US20170344890A1 to Parayatham et al.
41.	As per claims 2 and 16: 
Chari et al. does not explicitly teach the following limitations:
select N clusters having the most events among the plurality of events;
determine, from a set of new events, events that belong to one of the N clusters;
form M clusters by clustering the set of new events belonging to the N clusters by value;
determine a quantity, Np, for N where M/N reaches a maximum;
determine that the plurality of events include Np actual periodic sequences of events.
However, Parayatham et al., as shown, teaches the following limitations:
select N clusters having the most events among the plurality of events -2-Application No.: 16/164,760 [0039]
determine, from a set of new events, events that belong to one of the N clusters [0036] 
form M clusters by clustering the set of new events belonging to the N clusters by value [0037] 
determine a quantity, Np, for N where M/N reaches a maximum [0061] 
determine that the plurality of events include Np actual periodic sequences of events [0043] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Chari et al.
42.	As per claim 10: 
Chari et al. discloses the following limitations:
the plurality of time phases include a first time phase, and the events in the first time phase include a first event with a first value [0061] 
grouping the events in each of the plurality of time phases into one or more clusters comprises [0143]-[0144] 
determining a smallest distance among distances from the first event to one or more existing clusters in the first time phase [0111]
determining whether the smallest distance is below a threshold distance [0111]
in response to a determination that the smallest distance is below a threshold distance, assigning the first event to the cluster having the smallest distance, and updating, based on the first value, a mean of the cluster having the smallest distance [0114]
Chari et al. does not explicitly teach the following limitations:
in response to a determination that the smallest distance is above or equal to the threshold distance, generating a new cluster with a mean equal to the first value. 
However, Parayatham et al., as shown, teaches the following limitations:
in response to a determination that the smallest distance is above or equal to the threshold distance, generating a new cluster with a mean equal to the first value [0152]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with ability to compute attribute variability and discernibility strength of each attribute, removing all refinable patterns, and generating of another size of patterns as taught by Parayatham et al. over that Chari et al.
43.	As per claim 12: 
Chari et al. does not explicitly teach the following limitations: 
determining that there is no existing cluster in the first time phase, generating a new cluster with a mean equal to the first value.
However, Parayatham et al., as shown, teaches the following limitations:
determining that there is no existing cluster in the first time phase, generating a new cluster with a mean equal to the first value [0328] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Chari et al.
44.	As per claim 13: 
Chari et al. does not explicitly teach the following limitations: 
setting a size of each of the one or more clusters to be proportional to a mean of the cluster. 
However, Parayatham et al., as shown, teaches the following limitations:
setting a size of each of the one or more clusters to be proportional to a mean of the cluster [0170] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Chari et al.
45.	As per claim 15: 
Chari et al. does not explicitly teach the following limitations: 
determining that it is known that the plurality of events include N periodic sequences of events and determining N clusters having the most events represent the N periodic sequences of events.
However, Parayatham et al., as shown, teaches the following limitations:
determining that it is known that the plurality of events include N periodic sequences of events and determining N clusters having the most events represent the N periodic sequences of events [0039] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Chari et al.
46.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US20160196345A1 to Kreifeldt and US20180181895A1 to Singh et al.
47.	As per claim 4: 
Chari et al. does not explicitly teach the following limitations: 
wherein each of the plurality of time phases correspond respectively to days that form a weekly period.
However, Singh et al., as shown, teaches the following limitations:
wherein each of the plurality of time phases correspond respectively to days that form a weekly period [0029] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the methods, systems and computer program products for identifying recurring series from transactional data with an analytic server that receives transactional data and identifies one or more features in each series of transactions taught by Singh et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as grouping the similar transactions with dates in order to analyze the database more efficiently as taught by Singh et al. over that Chari et al.
48.	As per claim 5: 
Chari et al. does not explicitly teach the following limitations: 
wherein each of the plurality of time phases correspond respectively to days that form a monthly period. 
However, Singh et al., as shown, teaches the following limitations:
wherein each of the plurality of time phases correspond respectively to days that form a monthly period [0029] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the methods, systems and computer program products for identifying recurring series from transactional data with an analytic server that receives transactional data and identifies one or more features in each series of transactions taught by Singh et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as grouping the similar transactions with dates in order to analyze the database more efficiently as taught by Singh et al. over that Chari et al.
49.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US20160196345A1 to Kreifeldt, US20170344890A1 to Parayatham et al., and US20150095216A1 to Heerden et al.
50.	As per claim 11: 
Chari et al. does not explicitly teach the following limitations: 
setting the threshold distance to be a predetermined percentage of the mean of the cluster having the smallest distance.
However, Heerden et al., as shown, teaches the following limitations:
setting the threshold distance to be a predetermined percentage of the mean of the cluster having the smallest distance [0083]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as generating the new threshold time periods depending on grouped financial transactions as taught by Heerden et al. over that Chari et al.
51.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US20160196345A1 to Kreifeldt  and US20130121589A1 to Gokturk et al.
52.	As per claim 14: 
Chari et al. does not explicitly teach the following limitations: 
group the events into the one or more clusters by using a K-means clustering method. However, Gokturk et al., as shown, teaches the following limitations:
group the events into the one or more clusters by using a K-means clustering method [0144] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method that enables retrieval of a collection of captured images that form at least a portion of a library of images taught by Gokturk et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as analyzing transactions with K-means clustering that makes analysis more efficient as taught by Gokturk et al. over that Chari et al.
53.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US20160196345A1 to Kreifeldt and US20150095216A1 to Heerden et al.
54.	As per claim 17: 
Chari et al. does not explicitly teach the following limitations: 
transmitting, to a terminal, a reminder for an event in the periodic sequence of event.
However, Heerden et al., as shown, teaches the following limitations:
transmitting, to a terminal, a reminder for an event in the periodic sequence of event [0082] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as determining negative deviation of financial transactions and sending notifications in order to remind the user about missed transactions as taught by Heerden et al. over that Chari et al.
55.	As per claim 18: 
Chari et al. does not explicitly teach the following limitations: 
determining a level of deviation of a new event from the periodic sequence of events. However, Heerden et al., as shown, teaches the following limitations:
determining a level of deviation of a new event from the periodic sequence of events [0074]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as determining negative deviation of financial transactions as taught by Heerden et al. over that Chari et al.
56.	As per claim 19: 
Chari et al. does not explicitly teach the following limitations: 
determining that the level of deviation exceeds a threshold level, and generating a fraud alert or transmitting a request for validating the new event to a terminal.
 However, Heerden et al., as shown, teaches the following limitations:
determining that the level of deviation exceeds a threshold level, and generating a fraud alert or transmitting a request for validating the new event to a terminal [0080] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as determining negative deviation of financial transactions as taught by Heerden et al. over that Chari et al.

Conclusion
57.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/            Examiner, Art Unit 3692                                                                                                                                                                                            
/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692